Citation Nr: 1045573	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, 
to include as due to an undiagnosed illness.

2. Entitlement to service connection for night sweats, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, and 
from February 1984 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2003 and September 2004 rating decisions of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran testified at a personal hearing before the 
undersigned at a Travel Board hearing in June 2006.

The Board remanded this case in July 2007.  In a June 2009 
decision, the Board affirmed the RO's denial of the benefit on 
appeal.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court or CAVC).  In April 
2010, the Court vacated the Board's decision and remanded the 
case to the Board for readjudication in compliance with an April 
2010 Joint Motion for Remand.  The case is once again before the 
Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).


The Court remanded the present appeal to the Board in April 2010 
for compliance with the instructions in the April 2010 Joint 
Motion for Remand.  The Joint Motion provides that remand is 
required based on the Board's reliance on an August 2008 VA 
medical examination and February 2009 addendum.  The parties 
agreed that he VA examination and addendum were inadequate for 
rating purposes, and the Board erred in not returning the 
examination.  

The Joint Motion noted, in pertinent part, that the VA examiner 
reasoned that it was "not medically possible to say the precise 
onset of sleep apnea," and indicated that the VA examiner 
provided the wrong standard in that the examiner is not required 
to determine whether it is "medically possible" but whether it 
was "more likely than not" that the Veteran's sleep apnea was 
related to his service including whether there was continuity of 
symptomatology since service, i.e., whether it began during 
service and continued to the present day.  With respect to the 
Veteran's claim for night sweats, the Joint Motion provided that 
the VA examiner failed to address pertinent lay evidence of 
record.  Accordingly the Board finds that a remand is necessary 
to comply with the instructions of the Joint Motion, prior to 
reconsideration of the appeal by the Board.

The Board notes further that subsequent to the Court's remand, 
the Veteran submitted an April 2010 medical report in which the 
examiner opined that the Veteran had moderately severe sleep 
apnea diagnosed in 2004 and likely present in the military before 
discharge based on his symptoms of fatigue, hypersomnolence and 
night sweats.  The examiner also noted a family history of sleep 
apnea and hypertension which is likely related.  However, it is 
not clear that the opinion was based on a review of all of the 
evidence of record, and it is not clear but appears that the 
examiner may be indicating that the Veteran's night sweats are 
not due to an undiagnosed illness but due to the sleep apnea.  
Additional inquiry is warranted in this regard.  

Thus, the Board finds that a supplemental VA opinion or 
examination is necessary to address the Veteran's claimed sleep 
apnea and night sweats.  The VA examiner must address all 
pertinent medical and lay evidence of record, and must address 
additional medical evidence that has been submitted by the 
Veteran.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that the Board may not 
rely on a medical opinion in which it is determined that a 
Veteran's lay statements lack credibility solely because it is 
not corroborated by contemporaneous medical records. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be 
adequate, a medical opinion must be based upon an accurate 
factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
This includes considering a veteran's lay assertions of 
symptomatology that he is competent to observe, unless the Board 
has explicitly found that the assertions are not credible. Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner must 
consider the Veteran's lay statements in rendering an opinion.

On remand, the Veteran should be afforded an opportunity to 
submit additional evidence in support of his claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an 
appropriate VA examiner(s) for a supplemental 
medical opinion to address the Veteran's 
claim for service connection for (1) sleep 
apnea and (1) night sweats.  If such examiner 
indicates that he or she cannot respond to 
the Board's question without examination of 
the Veteran, such should be afforded the 
Veteran.  The examiner must review the entire 
claims folder, to include the Veteran's 
service treatment records, VA and private 
medical records, lay evidence submitted in 
support of the Veteran's claim, as well as 
the Veteran's own testimony relating to his 
symptomatology in service. 

a).  Based on all the evidence of record, the 
examiner should state whether it is at least 
as likely as not that sleep apnea is 
etiologically related to service.

b).  Based on all the evidence of record, the 
examiner should state whether there are any 
"objective indications of chronic disability" 
relating to night sweats.  The term 
"objective indications of chronic disability" 
refers to two types of indications.  It 
refers to "signs," in the medical sense of 
objective evidence perceptible to an 
examining physician.  It also refers to 
other, non-medical indicators that are 
capable of independent verification.  The 
examiner should indicate whether either type 
of objective indications of chronic 
disability are present in the record.

The examiner should determine whether any 
signs and symptoms related to night sweats 
are attributable to any known diagnostic 
entity including sleep apnea.  If not, the 
examiner should state whether he is unable to 
ascribe a diagnosis to the Veteran's 
complaints, and should indicate whether it is 
at least as likely as not that the Veteran's 
night sweats signs and symptoms are 
etiologically related to his military 
service.  

If the Veteran's night sweats signs and 
symptoms are ascribed to a known disease 
entity other than sleep apnea, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the known 
disease entity that causes the night sweats 
signs or symptoms is etiologically related to 
the Veteran's military service.

A complete rationale for all opinions and 
conclusions must be provided with references 
to findings in the claims file.  The VA 
examiner should specifically address findings 
relating to the Veteran's symptomatology 
shown in service.  The VA examiner must 
discuss an April 2010 private medical opinion 
dated submitted by the Veteran, as well as 
the lay statements and testimony from the 
Veteran, his wife, and fellow service member 
relating to in-service and post-service 
symptomatology.

2. The RO/AMC should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

3. When the development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a supplemental statement of the case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
